Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Hutchinson (Analysis of carbon fiber brush loading in anodes on startup and performance of microbial fuel cells, Journal of Power Sources, 196, (2011) 9293-9219).
Hutchinson discloses an anode, having graphite fibers twisted between two titanium wires (Applicant’s conductive core), but does not disclose nor suggest:
Regarding claim 1, each of the plurality of sheets includes a stem portion and a plurality of branch portions integrally coupled to the stem portion; 
Regarding claim 21, each of the plurality of the sheets includes a stem portion and a plurality of branch portions integrally coupled to the stem portion; 
Regarding claim 27, A method of manufacturing an anode electrode that includes (1) a plurality of sheets of a conductive textile material, wherein each of the plurality of sheets includes a stem portion and a plurality of branch portions integrally coupled to the stem portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/Primary Examiner, Art Unit 174